Citation Nr: 0509278	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee, including as secondary to service-
connected disabilities of the right knee and bilateral 
ankles.

2.  Entitlement to service connection for depression, 
including as secondary to service-connected disabilities of 
the right knee and bilateral ankles.

3.  Entitlement to service connection for reflux esophagitis, 
including as secondary to service-connected disabilities of 
the right knee and bilateral ankles.

4.  Entitlement to an increased evaluation for service-
connected residuals of right tibia medial malleolus fracture, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for service-
connected residuals of left ankle talus fracture, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for service-
connected status post right knee arthroscopy, currently 
evaluated as 10 percent disabling.  
REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from November 1966 until 
August 1969.  

In August 1969, two days after he was discharged from 
military service, the veteran sustained multiple injuries in 
a head-on motor vehicle accident while traveling home. 

In October 1969, the RO received the veteran's claim of 
entitlement to service connection for residuals of bilateral 
ankle fractures.  In a February 1970 rating decision, service 
connection for both conditions was granted and a 10 percent 
disability rating was assigned to each.  [VA determined that 
the motor vehicle accident was within the three days travel 
time allotted to him by the service department after his 
discharge from military service.]  

In a September 1997 rating decision, the RO granted the 
veteran service connection for a right knee disability 
secondary to his bilateral ankle disabilities.  A 10 percent 
disability rating was assigned for the veteran's right knee 
disability.  

In November 2000, the RO received the veteran's claim of 
entitlement to service connection for depression, reflux 
esophagitis and a left knee condition, all claimed as 
secondary to service-connected disability; as well as claims 
of entitlement to increased ratings for the service-connected  
bilateral ankle and right knee disabilities.  The RO's 
September 2001 rating decision denied the veteran's claim.  
The veteran disagreed with the September 2001 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
has current disabilities of the left knee and depression 
which are related to his service-connected disabilities.  

2.  The veteran has been diagnosed with reflux esophagitis; 
the competent and probative evidence of record is in 
equipoise as to whether or not the veteran's reflux 
esophagitis is related to his service-connected disabilities.  

3.  The veteran's service-connected right ankle disability is 
characterized by pain, loss of range of motion and inversion 
deformity.  

4.  The veteran's service-connected left ankle disability is 
characterized by pain and loss of range of motion.  

5.  The veteran's service-connected right knee disability is 
manifested by pain, recurrent subluxation and x-ray evidence 
of degenerative changes.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected bilateral ankle and 
right knee disabilities is granted.  38 C.F.R. § 3.310 
(2004).  

2.  Entitlement to service connection for depression 
secondary to service-connected bilateral ankle and right knee 
disabilities is granted.  38 C.F.R. § 3.310 (2004).  

3.  Entitlement to service connection for reflux esophagitis 
secondary to service-connected bilateral ankle and right knee 
disabilities is granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.310 (2004).

4.  The criteria for a disability evaluation in excess of the 
currently assigned 
10 percent are not met for the veteran's service-connected 
residuals, fracture, right tibia medial malleolus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71, 4.71a, 
Diagnostic Code 5271 (2004). 

5.  The criteria for a disability evaluation in excess of the 
currently assigned 10 percent are not met for the service-
connected residuals, fracture, talus, left ankle.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5271 (2004). 

6.  The criteria for an increased rating for the veteran's 
right knee disability under Diagnostic Code 5257 have not 
been met.  38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  

7.  The criteria for an additional ten percent disability 
rating for arthritis of the right knee under Diagnostic Code 
5003 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004); Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left knee condition, depression and reflux esophagitis, 
which are all claimed as secondary to his service-connected 
bilateral ankle and right knee disabilities.  In addition, he 
is seeking  increased disability evaluations for his service-
connected bilateral ankle and right knee disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 SOC and the September 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, VCAA letters were sent to the veteran in 
February 2001 and again in August 2003.  These letters 
provided him with notice of evidence previously received, as 
well as instructions as to what evidence the veteran should 
identify or submit in support of his claims.    

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In both the 
February 2001 and the August 2003 VCAA letter, the veteran 
was informed that VA would make reasonable efforts to get 
military records, medical records from VA Medical Centers, 
Social Security records, and records from other Federal 
agencies.  The veteran was also informed that he would be 
schedule for VA examinations if such was deemed to be 
necessary.  [Examinations were subsequently completed.]  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its in the February 2001 
letter that "you must realize the ultimate responsibility to 
provide these records rests upon the veteran."  The August 
2003 letter further informed the veteran that he was 
responsible to provide the "enough information about these 
records so that we can request them from the person or agency 
who has them".  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2003 letter directed the 
veteran to "tell us if you do not know of additional 
evidence that you would like us to consider."  The Board 
believes that the VCAA notice provided by the RO complied 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that the August 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The claim was next adjudicated in 
September 2004, after the expiration of that one year period.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided initial 
notice of the VCAA in February 2001, prior to the initial 
adjudication of these claims by rating decision in September 
2001.  See Pelegrini v. Principi, 17 Vet. App 412 (2004).    

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private medical records which were identified by the 
veteran, and VA medical records.  The veteran was accorded VA 
Compensation and Pension (C&P) examinations in January 2001 
and August 2001 with respect to his claims of entitlement to 
service connection.  He was accorded a VA C&P examination as 
to his increased rating claims in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  Although the veteran originally 
requested a hearing before a member of the Board, in May 2003 
he withdrew that request.    

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

In the interest of clarity, the Board will set forth the law 
and regulations generally pertaining to the three service 
connection claims on appeal.  Each issue will then be 
analyzed.  The same format will be followed with respect to 
the three increased rating issues.

The secondary service connection claims

Relevant law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

1.  Entitlement to service connection for chondromalacia 
patella of the left knee, including as secondary to service-
connected disabilities of the right knee and bilateral 
ankles.

Analysis

The veteran contends that his left knee disability developed 
secondary to altered gait due to his service-connected 
bilateral ankle and right knee disabilities.  

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, supra.

With respect to element (1),  current disability, a January 
2001 VA examination diagnosed mild degenerative joint disease 
of the left knee.  The veteran underwent left knee 
arthroscopy in June 2001.  Element (2) is also satisfied.  As 
has been described in the Introduction, service connection is 
in effect for bilateral ankle fracture residuals and for a 
right knee disability. 

Moving to crucial element (3), medical nexus, the Board notes 
that there are of record two nexus opinions.  In an October 
2000 opinion, B.J.S., D.O. attributed the veteran's left knee 
pain to altered gait due to the service-connected injuries to 
the veteran's ankles.   An August 2001 VA examiner concluded 
that the veteran's left knee condition was not secondary to 
the veteran's service-connected right knee or bilateral ankle 
disabilities.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
at 471-73.

After having carefully considered the matter, the Board finds 
that the October 2000 opinion of B.J.S., D.O. is more 
persuasive than the August 2001 VA examiner's somewhat 
conclusory opinion.  Specifically, the VA examiner did not 
provide an underlying reason for his conclusion that the 
veteran's left knee disability was not related to the 
veteran's service-connected disabilities.  [The Board 
observes that the August 2001 VA examiner noted that the 
veteran had no gait problems, and perhaps that was the reason 
for the negative nexus opinion.  However, other medical 
evidence shows that the veteran has significant gait 
problems.  An April 2004 examiner stated:  "His gait is 
abnormal in that he walks with a great degree of 
difficulty."]  

In contrast, Dr. S. in his October 2000 opinion pointed to 
his observations collected during a prolonged period of 
treatment; noted the veteran's altered gait; and then went on 
to indicate his belief that this altered gait, which he 
attributed to the veteran's service-connected ankle 
disabilities had a causal relationship to the veteran's left 
knee disability.  In short, Dr. B.J.S. provided a reason for 
veteran's current left knee disability; the VA examiner did 
not.

Moreover, Dr. B.J.S.'s opinion is congruent with the medical 
evidence of record.  It is uncontroverted that the veteran 
has significant problems with his service-connected ankle 
fracture residuals, which are well documented in the August 
2001 VA examination report and elsewhere.    

For these reasons, the Board places greater weight on the 
opinion of Dr. S.  Element (3), medical nexus, accordingly 
has been met.  

Therefore, for the reasons explained above, the veteran has 
met the criteria required for the establishment of service-
connection of a disability of the left knee, status post-
arthroscopy claimed as secondary to service-connected 
disabilities of the right knee and bilateral ankles.  

2.  Entitlement to service connection for depression, 
including as secondary to service-connected disabilities of 
the right knee and bilateral ankles.

Factual Background

An October 2000 opinion by B.J.S., D.O. attributed the 
veteran's depression to the pain associated with the 
veteran's service-connected disabilities.

A January 2001 VA examination by J.L., Ph.D. diagnosed 
depression.  Dr. L. concluded that given the length of time 
between the 1969 injury and the 1996 onset of depression that 
it was unlikely that the depression was related to the 
injury.  Dr. L. further noted that the veteran experienced 
the onset of depression after his wife became ill and during 
a period of time when he was managing real estate in addition 
to performing his fulltime job with the post office.  Given 
the ongoing nature of the veteran's pain and the stressors in 
his life immediately prior to the onset of the depression, 
Dr. L. concluded that the veteran's depression was more 
likely related to other stressors in his life than to his 
chronic pain, but that chronic pain contributed to the 
development of depression.  

In August 2001, an additional VA examination was conducted by 
D.B., Ph.D.  During the interview, the veteran attributed his 
depression to a feeling of being out of control and to self 
worth that was tied only to his ability as a wage earner.  
Based upon her examination of the veteran, Dr. B. determined 
that he suffered from depressive disorder, but that the 
disorder was not due to his ongoing knee and ankle 
disabilities.  

An October 2001 opinion from M.B., M.D., as psychiatrist, is 
also of record.  Dr. B. diagnosed depression.  Dr. M.B. 
attributed the veteran's diagnosed depression to his 
"chronic orthopedic problems and pain".  He concluded it 
was "clinically probable" that "the chronic pain is a 
significant causative factor" in the veteran's depression.  

Analysis

The veteran contends that his depression developed secondary 
chronic pain service connected ankle and knee disabilities.  

With respect to Wallin element (1), depression has been 
diagnosed by several health care providers.  Element (2) is 
also satisfied by the service-connected bilateral ankle and 
right knee disabilities.  

Moving to the element (3), medical nexus, the Board notes 
that there are of record four medical opinions.  The October 
2000 opinion of Dr. S., the January 2001 VA psychological 
examination and October 2001 report of Dr. M.B. all attribute 
the veteran's diagnosed depression to chronic pain from his 
service-connected disabilities.  The August 2001 report of 
Dr. D.B. concluded that the veteran's depression was not 
related to the chronic pain associated with his service-
connected disabilities, but rather due to the veteran feeling 
worthless and overwhelmed ('not in charge").  

The Board finds that the August 2001 VA opinion of Dr. D.B. 
is outweighed by the October 2000, January 2001 and October 
2001 opinions, all of which attribute the veteran's 
depression, in whole or in part, to his service-connected 
musculoskeletal disabilities.  As discussed elsewhere in this 
decision, it is uncontroverted that the service-connected 
lower extremities are play a significant role in the 
veteran's disability picture.  

Dr. D.B. noted that the veteran asserted that this depression 
was due to his sense of lack of control and not to his 
overall health problems.  However, it is clear that Dr. D.B. 
believes that that the veteran's depression stemmed from his 
difficulty dealing with the problems in his life.  The 
medical evidence of record, including the other medical 
opinions, makes it clear that the root cause of the veteran's 
difficulty is his compromised physical condition due to his 
service-connected disabilities.  To that extent, the opinion 
of Dr. D.B. is in fact congruent with the other opinions of 
record. 

In any event, it is clear that a preponderance of the 
competent medical evidence of record supports the proposition 
that the veteran's diagnosed depression was caused by his 
service-connected disabilities.  Element (3), medical nexus, 
has therefore been met.  

For the reasons stated above, the Board concludes that all 
three elements have been met,  The criteria for service 
connection of depression, claimed as secondary to service 
connected bilateral ankle and right knee disabilities, have 
accordingly been met.  The benefit sought on appeal is 
granted.

3.  Entitlement to service connection for reflux esophagitis, 
including as secondary to service-connected disabilities of 
the right knee and bilateral ankles.

Factual Background

The veteran's service medical records have been obtained and 
associated with his claims folder.  The records indicate 
treatment for indigestion during service.  There is no 
finding of reflux esophagitis or any sort of chronic disease.  
The separation physical examination was pertinently negative.  

An October 2000 opinion from B.J.S., D.O. contains reference 
to a diagnosis of reflux esophagitis and Dr. S.'s conclusion 
that the esophagitis is due to the medications used to treat 
the veteran's service-connected disabilities.  

A January 2001 VA examination included the diagnosis of 
reflux esophagitis.  
No nexus opinion was offered.


In August 2001, Dr. A.Y. conducted a follow-up VA 
examination.  At that time, Dr. Y. noted the history of the 
veteran's ankle and knee conditions, as well as the drugs 
used to managed the pain associated with those conditions.  
Dr. Y. concluded that the veteran's reflux esophagitis was 
not secondary to the medications used to treat the veteran's 
service-connected ankle and knee disorders.  

A May 2002 nexus opinion from Dr. T.M. indicates that the 
veteran has been diagnosed with reflux esophagitis along with 
gastroesophageal reflux disease and peptic ulcer disease.  
Dr. T.M. noted the veteran's history of arthritis and ankle 
pain and the veteran's use of non-steroidal medications to 
treat those conditions.  Based on that information, Dr. T. M. 
concluded that it was "possible" that the pain medications 
used to treat the veteran's ankle pain "contributed to the 
severity" of the veteran's reflux esophagitis.  

Analysis

As an initial matter, although there was an isolated report 
of indigestion during service, the veteran does not contend 
that his current gastrointestinal disorders are directly 
related to his military service.  Rather, the veteran 
contends that his reflux esophagitis developed secondary to 
his use of pain medications to treat his service-connected 
ankle and knee disabilities.  

With respect to element (1), the veteran currently has 
diagnosed reflux esophagitis.  Element (2) is also satisfied, 
as the veteran is currently service connected for 
musculoskeletal disabilities of both lower extremities.    

Moving to the element (3), medical nexus, the Board notes 
that there are of record three competent medical nexus 
opinions, the October 2000 opinion of Dr. S., the August 2001 
VA examiner's opinion, and the April 2002 opinion from Dr. M.  
These can be synopsized as "yes", "no", and "maybe", 
respectively.  

The opinion of Dr. S. attributes the veteran's disability to 
medications used to treat service-connected disabilities.  
The opinion of the VA examiner, however, finds that the 
veteran's condition is not related to the medications used to 
treat his service-connected disabilities.  The opinion of Dr. 
M. is too speculative to either confirm or deny a 
relationship between the veteran's reflux esophagitis to the 
medications used to treat his service-connected disabilities.  

The Board finds the October opinion of Dr. S. and the August 
2001 VA medical opinion are equally persuasive.  Both Dr. S 
and the Dr. Y. had access to a historic record of the 
veteran's treatment.  Dr.S. noted that he had been treating 
the veteran since 1994.  Dr Y. had access to the veteran's 
claims folder, which included ongoing VA treatment records 
and the veteran's history of use of medications which may be 
related to the development of reflux esophagitis.  Further, 
neither examiner stated a basis for their determination of 
the relationship, or lack thereof, between the veteran's 
reflux esophagitis and the medications required to treat his 
service-connected bilateral ankle and right knee 
disabilities.  The opinions are, therefore, in equipoise.  

Dr. M. has indicated that it is "possible" that the use of 
non-steroidal pain medication influenced the severity of the 
veteran's reflux esophagitis.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. M.'s finding that 
a relationship is possible is by its terms a speculative or 
inconclusive opinion, as such, it does not provide the basis 
for finding a medical nexus between the medications used to 
manage the pain associated with the veteran's service-
connected disabilities and the claimed secondary condition, 
reflux esophagitis.  Therefore, the October 2002 opinion is 
neither in favor or against the veteran's claim.  
Accordingly, the competent medical evidence remains in 
equipoise.  
 
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that element (3), medical nexus, has been met.

Because all three elements have been satisfied,  a grant of 
secondary service connection of reflux esophagitis is in 
order.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  The benefit sought on appeal is accordingly allowed.

The increased rating claims

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Specific schedular criteria will be 
discussed in the analysis below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. §§ 4.1, 
4.41 (2004) [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991). However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

4.  Entitlement to an increased evaluation for service-
connected residuals of right tibia medial malleolus fracture, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for service-
connected residuals of left ankle talus fracture, currently 
evaluated as 10 percent disabling.  

These two disabilities, which involve fractures of the 
ankles, will be addressed together for the sake of simplicity 
and economy. 

Assignment of diagnostic code

Currently, the veteran's service-connected right ankle 
disability (denominated as residuals, fracture, right tibia, 
medial malleolus) is evaluated under Diagnostic Code 5271 
[ankle, limitation of motion of].  The veteran's left ankle 
disability (denominated residuals, fracture, talus, left 
ankle disability) is evaluated under Diagnostic Code 5273 [os 
calcis or astragalus, malunion of].  

For the reasons explained below, the Board has determined 
that the most appropriate Diagnostic Code for both ankle 
disabilities is Diagnostic Code 5271 [ankle, limitation of 
motion of].

The medical evidence of record including the January 2001 VA 
examination, the August 2001 VA examination, the private 
medical records and the April 2004 VA examination are all 
without indication of ankylosis as defined for VA rating 
purposes.  That is to say, "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Thus, for there to be 
ankylosis, the joint must be frozen.  There remains a 
substantial range of motion in the veteran's ankles.  
Accordingly, Diagnostic Codes 5270 and 5272 are not for 
application.  Additionally, there is no medical evidence of 
astragalectomy so Diagnostic Code 5274 is also not 
appropriate.  

Turning to Diagnostic Code 5273 [Os calcis or astragalus, 
malunion of], the Board notes that previously the veteran's 
left ankle disability has been rated under this diagnostic 
code.  However, the January 2001, August 2001 and April 2004 
VA examinations do not refer to malunion in the veteran's 
left ankle and instead focus on symptomatology related to 
loss of range of motion and pain.  For that reason, 
Diagnostic Code 5271 [Ankle, limited motion of] is the most 
appropriate diagnostic code for the veteran's left ankle 
disability.  The veteran's right ankle disability also 
manifests primarily as a limited range of motion and pain.  
It is currently rated under Diagnostic Code 5271.  

Specific schedular criteria

Diagnostic Code 5271 [ankle, limited motion of] provides the 
following levels of disability:

20%   Marked

10%   Moderate

See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

Schedular rating

The veteran's bilateral ankle disabilities are both currently 
evaluated as 10 percent disabling.  In order for the veteran 
to receive the only higher rating available under this 
diagnostic code, 20 percent, there must be a showing of 
marked limitation of motion of the veteran's ankles.  

The medical evidence of record documents bilateral ankle 
disability which is at worst moderate.  In particular, the 
January 2001 VA examiner concluded that the veteran had 
normal gait and posture and had a normal left ankle 
examination with mild functional loss apparent in the right 
ankle.  These results were repeated in August 2001.  

The April 2004 VA examination documents the examiner's 
finding of a decreased range of motion in both ankles.  
Specifically, motion in the right ankle was limited to dorsal 
flexion of 12 degrees and plantar flexion of 75 degrees.  
This takes into account the loss of range of motion due to 
pain.  Range of motion in the veteran's left ankle, taking 
into account range of motion limited by pain, was dorsal 
flexion of 15 degrees and plantar flexion of 38 degrees.  
[The Board notes that for VA rating purposes a normal range 
of motion for an ankle is dorsiflexion up to 20 degrees and 
plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71.]  

In short, while the medical evidence clearly indicates a loss 
of range of motion, it is best characterized as "moderate" 
instead of "marked", as the veteran retains a substantial 
portion of full range of motion.  Accordingly, a disability 
rating in excess of the currently assigned 10 percent is not 
warranted for both ankle disabilities.  

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes that pain on motion is clearly 
indicated in the evidence of record.  However, there is no 
objective medical evidence of weakness, fatigability, 
incoordination and the like which would allow for the 
assignment of additional disability for the bilateral ankle 
disabilities under 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the Board finds that a higher disability evaluation on the 
basis of additional functional loss of both ankles due to 
pain is not warranted.

6.  Entitlement to an increased evaluation for service-
connected status post right knee arthroscopy, currently 
evaluated as 10 percent disabling.  

Assignment of diagnostic code

By the veteran's account, the principal manifestations of his 
knee disorder is pain, at least in part associated with 
motion, and instability.  Such symptoms have to some extent 
been confirmed on objective examination.

The RO has applied Diagnostic Code 5257 to the veteran's 
right knee. Diagnostic Code 5257 appears to be a catchall 
provision which may encompass many disabilities not otherwise 
provided for in the rating schedule.  As such, it appears to 
be the most appropriate choice.  No other diagnostic code 
involving the knee aptly describes the symptoms which have 
been identified.  There is no medical evidence of ankylosis 
as defined for VA rating purposes.  Further, movement of the 
leg is not compromised to a degree which would be compensable 
under an alternate diagnostic code, such as Diagnostic Codes 
5260 or 5261.  

The medical evidence of record, including the January 2001 
and the April 2004 VA examinations indicate that the veteran 
has been diagnosed with degenerative joint disease of the 
right knee.  The Board is mindful of the Court's holding in 
Esteban and the specific guidance provided by VA's General 
counsel that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  The Board 
believes that separate ratings under Diagnostic Codes 5257 
and 5003 should be considered.

Specific schedular criteria

Diagnostic Code 5257 [knee, other impairment of] provides the 
following levels of disability:

Recurrent subluxation or lateral instability:

30% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

Diagnostic Code 5261 [limitation of extension] of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Schedular rating

To warrant a 10 percent disability rating under Diagnostic 
Code 5257, the evidence must show knee impairment due to 
subluxation or lateral instability that is slight. To warrant 
a 20 percent rating, the evidence must show moderate 
impairment, and to warrant a 30 percent rating, the evidence 
must show that the impairment is severe.  

The Board has reviewed the record and for reasons expressed 
immediately below finds that the evidence is consistent with 
no more than a 10 percent disability rating on the basis of 
slight lateral instability and subluxation of the veteran's 
right knee.  
Specifically, in the August 2001 VA examination report, 
functional loss of the right knee was described as "mild", 
and there was no history of subluxation.  In the April 2004 
VA examination report, there was a history of subluxation, 
but that was also deemed mild.  Accordingly, the criteria for 
the assignment of a 30 percent disability rating due to 
"severe" impairment or of a 20 percent disability rating 
due to "moderate" impairment have not been met or 
approximated.  Based on the medical evidence of record, the 
condition of the veteran's right knee most closely 
approximates the "slight" impairment as indicated by the 
currently assigned 10 percent disability rating.  

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Such is the case with Diagnostic Codes 
5257.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case.

Esteban considerations.  

The Board will now look that the matter of the degenerative 
changes in the veteran's right knee in light of Esteban and 
VAOPGCPREC 23- 97.

According to the objective medical evidence of record, the 
most significant limitation of flexion was 90 degrees; there 
has been no finding of limitation of extension.  These 
findings clearly do not meet the schedular criteria for a 
compensable level of disability to be assigned under either 
Diagnostic Code 5260 or Diagnostic Code 5261.

The evidence clearly shows that there is objectively 
confirmed limitation of motion of the right knee which is 
noncompensable.  Because there is x-ray evidence of arthritis 
of the right knee, by operation of Diagnostic Code 5003 a 10 
percent rating may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).



Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that separate 10 percent disability ratings may be 
assigned under Diagnostic Codes 5257 and 5003 for the 
veteran's service-connected right knee disability.  To that 
extent, the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for chondromalacia patella 
of the left knee is granted.  

Entitlement to service connection for depression is granted.  

Entitlement to service connection for reflux esophagitis is 
granted.  

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected residuals, 
fracture, right tibia medial malleolus is denied.

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected residuals, 
fracture, talus, left ankle is denied.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257 is denied.  Entitlement to a separate 
disability evaluation of 10 percent for arthritis of the 
right knee is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


